IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20923
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GUY WILLIAMS,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-257-1
                         --------------------
                             June 19, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Guy Williams has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).     Williams was provided

with a copy of counsel’s Anders motion and brief.        Williams has

filed a response asserting that his sentence was improper in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), and

requesting the appointment of substitute counsel.

         Our independent review of the record, counsel’s brief, and

Williams’ response shows that there are no nonfrivolous issues

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20923
                                -2-

for appeal.   Consequently, Williams’ motion to substitute counsel

is DENIED AS MOOT, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.